Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 1 of 18

EXHIBIT B

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 2 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOClATIoN 0F
AMERICA,

Plaintiff,
CIVIL CASE NO. 18-CV-00566-TJM-

v. CFH

ANDREW CUOMO, both individually and
in his official capacity; MARIA T. VULLO,
both individually and in her official
capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL
SERVICES,

@WSWJW>@W>WDCMW>€M@€MCMW>M

Defendants.

NATIONAL RIFLE ASSOCIATION OF AMERICA’S NOTICE OF
INTENT TO REQUEST FOR PRODUCTION OF DOCUMENTS OF
TOKIO MARINE KILN SYNDICATES LIMITED

TO: Defendants, by and through their counsel of record, Letitia James, Attorney General of the
State of New York and and William A. Scott, Assistant Attorney General, Of Counsel,

NeW York State Attorney General’s Offlce, Albany Office, The Capitol Albany, New
York, 12224-0341.

PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil Procedure,
the National Rifle Association of America, by and through its counsel of record, shall issue a
subpoena to Tokio Marine Kiln Syndicates Lirnited (“Tokio”) to produce documents, information
or objects at Custom Court Reporting c/o Lexitas, 468 Ashwood Avenue, Utica, NY 13502, on
March 29, 2019, at 5:00 p.m.

A copy of the subpoena is attached hereto as Exhibit A.

NATIONAL RIFLE ASSOCIATION OF AMERICA’S NOTlCE OF
INTENT TO REQUEST FOR PRODUCTION OF DOCUMENTS OF
TOKIO MARINE KILN SYNDICATES LIMITED PAGE 1

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 3 of 18

Dated: March 18, 2019 Respectfully submitted,

By: William A. Brewer 111
William A. Brewer III (Bar No. 700217)
wab@brewerattorneys.com
Stephanie L. Gase (Bar No. 700205)
sgase@brewerattorneys.com
Sarah B. Rogers (Bar No. 700207)
sbr@brewerattorneys.com
BREWER, ATTORNEYS & COUNSELGRS
750 Lexington Avenue, 14th Floor
NeW York, New York 10022
Telephone: (212) 489-1400
Facsimile: (212) 751-2849

Charles J. Cooper*
ccooper@cooperkirk.com
Michael W. Kirk*
mkirk@cooperkirk.corn

J. Joel Alicea*
jalicea@cooperkirk.com
Nicole Frazer Reaves
nreaves@cooperkirk.com
CO0PER &. KIRK, PLLC
1523 New Harnpshire Ave., NW
Washington D.C., 20036
Telephone: (202) 220-9660

*Appean'ng pro hac vice

ATTORNEYS FOR THE NATIONAL RIFLE
ASSOCIATION OF AMERICA

NATIONAL RIFLE ASSOCIATION OF AMERICA’S NOTICE OF
INTENT TO REQUEST FOR PRODUCTION OF DOCUMENTS OF
TOKIO MARINE KILN SYNDICATES LIMITED PAGE 2

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 4 of 18

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the foregoing document was served upon
the following counsel of record in the above cause via Federal Express and electronic mail in
accordance with the Federal Rules of Civil Procedure and the Local Rules on this 18th day of

March 2019.

William A. Scott

Assistant Attorney General, Of Counsel
New York State Attorney General’S Offlce
Albany Offlce

The Capitol Albany, New York
12224-0341

Email: William.Scott@ag.ny.gov

/s/ Stephanie L. Gase
Stephanie L. Gase

NATIONAL RIFLE ASSOCIATION OF AMERICA’S NOTICE OF
INTENT TO REQUEST FOR PRODUCTION OF DOCUMENTS OF
TOKIO MARINE KILN SYNDICATES LIMITED PAGE 3

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 5 of 18

EXHIBIT 1: DOCUMENTS REQUESTED TO BE PRODUCED

ln accordance with Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of
this District, Plaintiff the National Rifle Association of America (the “NRA”) hereby request that
the recipient of this subpoena, Tokio Marine Kiln Syndicates Limited (“Tokio”) produce the
following information and documents in keeping with the instructions and definitions provided
herein. Tokio is commanded to produce the requested documents at Custom Court Reporting c/o

Lexitas, 468 Ashwood Avenue, Utica, NY 13502, on March 29, 2019, at 5 :00 p.m.

I.

INSTRUCTIONS

1. The requests for documents made herein (“Requests”) are incorporated by
reference into the subpoena to which they are appended.

2. To the extent that the responding party believes that any of the following requests
are vague or ambiguous, the responding party is requested to notify the NRA immediately and a
clarification Wi11 be provided.

3. These Requests are intended to include all documents in your possession, or subject
to your custody or control, whether directly or indirectly. A document is deemed to be within your
possession, custody, or control if: (1) it is within your actual possession, custody or control; or (2)
it is within the possession of any other person or entity and you have the right to obtain the
document from such person or entity, and you: (a) own the document in whole or in part; (b) have
a right by contract, statute or otherwise to use, inspect, examine or copy such documents on any
term; or (c) as a practical matter, have been able to use, inspect, examine or copy such document

When you have sought to do so. For the avoidance of doubt, these Requests are intended to include,

EXHIBIT 1
Page 1

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 6 of 18

but are not limited to, all documents subject to your control that are stored on any computers,
tablets, and cellular devices, including Blackberries, iPhones, or other smart phones.

4. Unless otherwise specified, the time period covered by each Request is from
January 1, 2017 to present.

5. These Requests seek production of responsive documents in their entirety, Without
abbreviation, deletion, or redaction. For the avoidance of doubt, each responsive e-mail message
should be produced with all of its respective e-mail attachments, and each responsive e-mail
attachment should be produced with its respective parent e-mail message and with all e-mail
attachments to that respective parent e-mail message. To the extent that you consider an e-mail
message and its corresponding e-mail attachment(s) to constitute separate documents, the NRA
requests the production of all documents attached to each responsive e-mail message, as well as
all e-mail messages for which a responsive document is attached, and all other documents attached
to said e-mail messages. For the further avoidance of doubt, all responsive electronic documents
should be produced with all their corresponding metadata. To the extent that you consider an
electronic document’s metadata to constitute a separate document, the NRA requests the
production of all metadata that correspond to each responsive electronic document and all
electronic documents that correspond to each responsive piece of metadata.

6. In the event you interpose an objection to the request or requests, you should clearly
indicate to Which part or portion of the request or requests the objection is directed and provide all
documents to Which objection is not made as if such part or portion Were propounded as a separate
request.

7. In the event that you seek to withhold any document, thing or information on the

basis that it is properly entitled to some privilege or other limitation of discovery, you are instructed

EXHIBIT 1
Page 2

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 7 of 18

to supply counsel for the NRA with a numerical list of document(s) and thing(s) for which privilege
or limitation of discovery is claimed, indicating:

a. the name of each author, writer, sender, creator or initiator of such document or
thing, if any;

b. the name of each recipient, addressee, or party for Whom such document or thing
was intended, if any;

c. the date of each such document, if any, or an estimate thereof and so indicated as
an estimate if no date appears on said document;

d. the general subject matter as described in the document; and
e. the claimed grounds for privilege or limitation of discovery.

You are to produce the documents as they are kept in the ordinary course of business, with
appropriate markings or designations, so that it may be determined to what request they are
intended to be responsive

II.

DEFINITIONS

l. “Action” shall mean the lawsuit styled National Rifle Association ofAmerica v.
Andrew Cuomo, both individually and in his official capacity,' Maria T. Vullo, both individually
and in her official capacity,' and the New York State Department of F inancial Services, Civil File
No. 18-CV-00566-LEK-CFH, pending in the United States District Court for the Northern District
of New York, Albany Division.

2. “Adverse Action” shall mean any of the following actions by DFS: any
investigation, inquiry, or issuance of a subpoena, letter request, or other request for information;
the issuance or modification of any regulatory rating, assessment, or classification, to the extent
that the foregoing could be construed as unfavorable or have unfavorable effects; the conduct of

any examination or audit; the restriction or revocation of any assistance or favorable consideration

EXHIBIT l
Page 3

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 8 of 18

provided or facilitated by DFS with respect to any government benefit, loan, grant, service, or
contract; the imposition of any new or increased fine, penalty, tax, or other financial liability or
obligation; and/or, the issuance of any communication that is intended, or reasonably likely, to
Stigmatize the Subj ect person or Financial Institution or negatively impact the goodwill or business
reputation of such person or Financial Institution.

3. “Aff'mity Insurance Program” shall mean any customized insurance program or
specialty market solution for affinity organizations and their members or affiliates

4. “All” and “any” shall be construed so as to bring within the scope of the request all
documents which might otherwise be construed to be outside the scope.

5 . “April 19 Press Release” shall mean the press release issued April 19, 2018, by
the Governor’s Office, entitled, Governor Cuomo Directs Department of Financial Services to
Urge Companies to Weigh Reputational Risks of Business Ties to the NRA and Similar
Organizations.

6. “April 2018 Letters” shall mean the guidance letters issued April 19, 2018, by
Vullo and DFS directed at the chief executive officers, or equivalents, of all New York State
chartered or licensed financial institutions and all insurers doing business in New York,

7. The “Carry Guard Program” refers, in part, to insurance coverage (the “Carry
Guard Insurance Product”) underwritten by Chubb, administered by Lockton Affmity, and
offered to enrolled and potential NRA members for part of the calendar year 2017. The Carry
Guard Program also includes non-insurance related elements such as firearms safety training
offered by the NRA. For the avoidance of doubt, the term “Carry Guard Program” refers to and
incorporates the insurance component of the Program (i.e. the Carry Guard Insurance Product) and

the non-insurance components of the Program.

EXHIBIT l
Page 4

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 9 of 18

8. “Chubb” refers to Chubb Group Holdings Inc. and shall include its officers,
directors, employees, principals, attorneys or other entities acting on its behalf, and all successor
or predecessor entities.

9. “Chubb Consent Order” shall mean the Consent Order Under Sections 1102 and
3420 of the Insurance Law entered into between Chubb, Illinois Union, and DFS dated May 7,
2018, Which imposes a civil monetary penalty of $1.3 million.

10. “Communication” shall mean any oral, written, or recorded utterance, notation, or
Statement of any nature whatsoever, by and to whomsoever made, including, but not limited to,
correspondence, emails, text messages, conversations, facsimiles, letters, telegrams, cables,
telexes, dialogues, discussions, negotiations, interviews, consultations, telephone calls,
agreements, and other understandings, among two or more persons. The term “communication”
includes written summaries of any of the foregoing communications

ll. “Consent Order Managing Agents” refers to the following managing agents,
including each managing agent’s officers, directors, employees, principals, attorneys or other
entities acting on its behalf, and all successor or predecessor entities: Tokio; Atrium Underwriters
Limited; S.A. Meacock & Company Limited; Canopius Managing Agents Limited; Chaucer
Syndicates Limited; Argo Managing Agency Limited; ArnTrust Syndicates Limited; Brit
Syndicates Limited; and Liberty Managing Agency Limited.

12. “Consent Order Syndicates” refers to the following underwriters in the Lloyd’s
of London market subject to the Lloyd’s Consent Order, including each underwriter’s agents,
officers, directors, employees, principals, attorneys, and all successor or predecessor entities: KLN
0510; AUW 0609; SAM 0727; CNP 0958; CSL 1084; ROC 1200; GER 1206; BRT 2987; CNP

4444; and LIB 4472.

EXHIBIT 1
Page 5

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 10 of 18

13. “Cuomo” shall mean Governor of New York Andrew Cuomo, and all other persons
acting or purporting to act with, for or on his behalf, including but not limited to consultants,
advisors, attorneys, or any person acting in an advisory or consulting capacity.

14. “Defendants” shall mean the Defendants in this Action, individually and
collectively, each or all of the following persons, or any combination of them acting in concert:
DFS; Cuomo; Vullo.

15 . “DFS” shall mean the New York State Department of Financial Services and all
other persons acting or purporting to act with, for or on its behalf, including but not limited to
consultants, advisors, attorneys, or any person acting in an advisory or consulting capacity.

16. “Document(s)” has the broadest meaning permitted by the Federal Rules of Civil
Procedure, including without limitation any written, recorded, graphic, or other matter, whether
sent or received or made or used internally, however produced or reproduced and whatever the
medium on which it was produced or reproduced (whether on paper, cards, charts, files, printouts,
tapes, discs, belts, video tapes, audiotapes, tape recordings, cassettes, or other types of voice
recording or transcription, computer tapes, databases, emails, pictures, photographs, slides, films,
microfilms, motion pictures, or any other medium), and any other tangible item or thing of
readable, recorded, or visual material of whatever nature including without limitation originals,
drafts, electronic documents with included metadata, and all non-identical copies of each
document (which, by reason of any variation, such as the presence or absence of handwritten notes
or underlining, represents a separate document within the meaning of this term). The foregoing
specifically includes information stored electronically, whether in a computer database or

otherwise, regardless of whether such documents are presently in documentary form or not.

EXHIBIT l
Page 6

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 11 of 18

17. “February 23rd Announcement” refers to MetLife’s Twitter announcement on
February 23, 2018, that it would end its discount program with the NRA.

18. “February 26th Announcement” refers to Lockton’s Twitter announcement on
February 26, 2018, that it has notified the NRA that it will discontinue providing brokerage
services for NRA-endorsed insurance programs.

19. “Financial Institution” shall mean any: bank, or agency, branch, or representative
office thereof; bank holding company; trust company; check casher; credit union; mutual
company, or related charitable foundation; investment company; licensed lender; money
transmitter; mortgage banker, broker, originator, or servicer; New York State Regulated
Corporation; premium finance agency; safe deposit company; sales finance company; savings
bank, thrift, or savings & loan association; and/or, any insurance agent, insurance underwriter,
insurance broker, or other insurance-industry firm.

20. “Gun Promotion Organization” shall mean any: (a) organization, business entity,
or publication that promotes, advocates, campaigns, organizes, lobbies, reports, or publicizes
concerning any: firearms, firearm accessories, including but not limited to firearm ammunition,
magazines, and gunstocks; or firearm self-defense, including but not limited to firearms liability
insurance products; or pro-firearm, pro-right to bear arms or pro-Second Amendment viewpoints
or beliefs; or (b) manufactures, designs, buys, sells, trades, or in any way transacts firearrns,
firearm accessories, including but not limited to, firearm ammunition, magazines, and gunstocks;
and includes any person acting, or who has so acted, on behalf of any person of type (a) or (b),
including, but not limited to, any of their agents, principals, supervisors, representatives, officers,
directors, employees (current and former), independent contractors, stockholders, subsidiaries,

divisions, parent corporations, assignees, predecessors, successors, consultants, attorneys and each

EXHIBIT l
Page 7

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 12 of 18

and every person acting on their behalf or at their direction or on whose behalf they were acting
with respect to the matters referred to herein.

21. “Illinois Union” refers to Illinois Union Insurance Company, and shall include its
officers, directors, employees, principals, attorneys or other entities acting on its behalf, and all
successor or predecessor entities.

22. “Insurance Law” shall mean the Insurance Laws of the New York Consolidated
Laws and the articles, sections, and provisions contained therein.

23. “Insurance Program Agreement” refers to the Amended and Restated lnsurance
Program Agreement between Lockton Affinity and NRA, effective January l, 201 l.

24. “Insurance Program” refers to the program covered by the Insurance Program
Agreement and the Management Agreement, through which various NRA Endorsed Insurance
Products are offered to NRA members and their families.

25. “Lloyd’s” or “Lloyd’s of London” refers to the society incorporated by the
Lloyd’s Act of 1871 by the name of Lloyd’s, or the “Corporation of Lloyd’s”.

26. “Lloyd’s America” refers to Lloyd’s America, Inc., and shall include its officers,
directors, employees, principals, attorneys and other entities acting on its behalf, and all successor
or predecessor entities.

27. “Lloyd’s Consent Order” shall mean the Consent Order Under Sections 1102 and
3420 of the Insurance Law entered into between KLN 0510, managing agent 'l`okio Marine Kiln
Syndicates Limited; AUW 0609, managing agent Atrium Underwriters Limited; SAM 0727,
managing agent S.A. Meacock & Company Limited; CNP 0958, managing agent Canopius
Managing Agents Limited; CSL 1084, managing agent Chaucer Syndicates Limited; ROC 1200,

managing agent Argo Managing Agency Limited; GER 1206, managing agent AmTrust

EXHIBIT l
Page 8

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 13 of 18

Syndicates Limited; BRT 2987, managing agent Brit Syndicates Limited; CNP 4444, managing
agent Canopius Managing Agents Limited; and LIB 4472, managing agent Liberty Managing
Agency Limited, and DFS dated May 2, 2018, which imposes a civil monetary penalty of $5
million.

28. “Lockton KC” refers to Kansas City Series of Lockton Companies, LLC, and shall
include its officers, directors, employees, principals, attorneys or other entities acting on its behalf,
and all successor or predecessor entities.

29. “Lockton Affinity” refers to Lockton Affinity Series of Lockton Affinity, LLC,
f/k/a Lockton Risk Services, Inc., and shall include its officers, directors, employees, principals,
attorneys or other entities acting on its behalf, and all successor or predecessor entities.

30. “Lockton Companies” refers to Lockton Companies, LLC, and shall include its
officers, directors, employees, principals, attorneys or other entities acting on its behalf, and all
successor or predecessor entities.

31. “Lockton Consent Order” shall mean the Consent Order Under Articles 21, 23
and 34 of the Insurance Law entered into between Lockton Affinity, Lockton Companies, and DFS
dated May 2, 2018, Which imposes a civil monetary penalty of $7 million.

32. “MetLife” refers to MetLife, Inc. and any person acting, or who has so acted, on
its behalf, including, but not limited to, any of their agents, principals, supervisors, representatives,
officers, directors, employees (current and former), independent contractors, stockholders,
subsidiaries, divisions, parent corporations, assignees, predecessors, successors, consultants,
attorneys and each and every person acting on their behalf or at their direction or on whose behalf

they Were acting with respect to the matters referred to herein.

EXHIBIT 1
Page 9

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 14 of 18

33. “May 9th Announcement” refers to Lloyd’s of London’s announcement on May
9, 2018, that it Would direct underwriters to terminate all insurance offered, marketed, endorsed or
otherwise made available through the NRA in response to DFS inquiries.

34. “No Cost ArmsCare Firearms Insurance” and “ArmsCare Basic” refer to
insurance coverage, procured by Lockton Affinity, available to NRA members in good standing,
for up to $2,500 in value against the loss of or damage to such NRA members’ legally owned
firearms and attached accessories.

35. “NRA” shall mean the National Rifle Association of America and America, and
includes any of its officers, directors, representatives, employees, and attorneys.

36. “NRA Endorsed Insurance Products” refers to the various affinity insurance
programs offered to NRA members from the calendar year 2000 to the present, that were created,
marketed, and/or administered by Lockton Affinity, or associated with affinity insurance programs
managed by Lockton KC. Examples of NRA Endorsed Insurance Products include but are not
limited to the Carry Guard Insurance Product, the NRA Retired Law Enforcement Officer Self-
Defense Insurance Program, and No Cost ArmsCare Firearms Insurance.

37 . “NRA Insurance Investigation” shall mean the investigation that was referenced
by the Wall Street Journal in its October 24, 2017, article titled New York Regulator Probes NRA-
Branded Self-Defense Insurance, and which led to the Lockton, Chubb, and Lloyd’s Consent
Orders.

38. The “NRA Retired Law Enforcement Officer Self-Defense Insurance
Program” refers to insurance coverage, procured by Lockton Affinity, available to law
enforcement veterans that covers criminal and civil defense costs and liability for bodily injury

and damage caused by legal use of a firearm in self-defense by such law enforcement veterans.

EXHIBIT l
Page lO

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 15 of 18

39. “Person” and “persons” includes natural persons, groups of natural persons acting
in a collegial capacity (e.g., a committee or counsel), firms, corporations, partnerships,
associations, joint ventures, trusts, and any other incorporated or unincorporated business,
governmental, public or legal entity.

40. “Relating to” or “concerning” shall mean relating to, concerning, reflecting,
referring to, having a relationship to, pertaining to, identifying, containing, pertinent to,
compromising, setting forth, showing, disclosing, describing, explaining, summarizing,
evidencing, or constituting, directly or indirectly, in whole or in part, or to be otherwise factually,
legally or logically connected to the subject matter of the particular Request.

41. “Tokio,” “You,” and “Your” refers to Tokio Marine Kiln Syndicates Limited and
shall include its agents, officers, directors, employees, principals, attorneys or other entities acting
on its behalf, and all successor or predecessor entities.

42. “Vullo” refers to the Superintendent of the New York State Departrnent of
Financial Services, Maria T. Vullo, and all other persons acting or purporting to act with, for or on
her behalf, including but not limited to consultants, advisors, attorneys, or any person acting in an
advisory or consulting capacity.

43. Whenever appropriate, the singular form of a word shall be interpreted in the plural,
and vice-versa, and the words “and” and “or” shall be construed either disjunctiver or
conjunctively, as necessary, to bring within the scope of the Requests all documents that might
otherwise be construed to be outside their scope.

44. Except as specifically provided herein, words imparting the singular shall include

the plural and vice versa, where appropriate

EXHIBIT 1
Page ll

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 16 of 18

III.

DOCUMENT REOUESTS

REQUEST NO. l:

All documents and communications relating to the May 9th Announcement.
REQUEST NO. 2:
All documents relating to Lloyd’s decision to direct underwriters to terminate existing

NRA insurance-affinity programs or to not to enter into new NRA programs.

REQUEST NO. 3:

All communications between You and Lloyd’s, Lloyd’s America, any other Consent Order
Managing Agents, or any Consent Order Syndicates relating to Lloyd’s direction to You to

discontinue or not renew coverage for any NRA-endorsed insurance programs issued in New York.

REQUEST NO. 42

All documents and communications between You and Lockton relating to Your decision
to not renew coverage for any NRA-endorsed insurance programs issued in New York for which
You act as carrier.

REQUEST NO. 5:

All documents and communications You sent to, received from, or exchanged with any
other Consent Order Managing Agents or Consent Order Syndicates relating to Your decision to
not renew coverage for any NRA-endorsed insurance programs issued in New York for which You

act as carrier.

REQUEST NO. 6:

All documents and communications relating to Your decision to enter into the Lloyd’s

Consent Order, including, without limitation, Your decision to be bound by paragraph 20 of the

EXHIBIT l
Page 12

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 17 of 18

Lloyd’s Consent Order.

REQUEST NO. 7:

All documents and communications You sent to, received from, or exchanged with any
Defendant that relate to the NRA or the NRA Insurance lnvestigation, including, Without
limitation, any documents produced in response to a subpoena or similar request or demand hom

DFS.

REQUEST NO. 8:

All documents reflecting communications with Defendants regarding Gun Promotion

Organizations or the NRA.

REQUEST NO. 92

All documents reflecting or discussing communications by Defendants to or with Lloyd’s,
Lloyd’s America, any other Consent Order Managing Agents, or any Consent Order Syndicates

regarding the NRA.

REQUEST NO. 102

All documents and communications You sent to, received from, exchanged with, or
prepared for the purpose of dissemination to Lloyd’s, Lloyd’s America, any other Consent Order
Managing Agents, or any Consent Order Syndicates regarding the NRA lnsurance Investigation

or the NRA-endorsed insurance programs.

REQUEST NO. ll:

All documents and communications relating to the April 2018 Letters or the April 19 Press

Release.

REQ UEST NO. 12:

All documents and communications relating to the Chubb or Lockton Consent Orders.

EXHIBIT 1
Page 13

Case 1:18-cv-00566-T.]I\/|-CFH Document 100-4 Filed 04/19/19 Page 18 of 18

REQUEST NO. 13:

All documents and communications relating to the February 23rd Announcement.
REQUEST NO. 142
All documents and communications relating to the February 26th Announcement.

RE UEST NO. 15:

   

Documents sufficient to identify all Affinity Insurance Programs You underwrite,
administer, broker, or participate in for New York residents
REQUEST NO. 161

Documents sufficient to identify any actual or potential Adverse Action by Defendants

against You regarding any Affinity Insurance Program.

4841-8009-2808, v. 8

EXHIBIT l

Page 14
4841-8009-2808.8
2277-05

